Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 2, 3, 4, 6 are objected to because of the following informalities: an abbreviated term “OPC UA” should be described in full version at least once.  Appropriate correction is required.

Double Patenting 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of co-pending Application No. 17,418,767. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant application# 16,235,557
Co-pending# 17,418,767
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11


Claims 1-11 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-11, as noted hereinabove. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. The claims do not fall within any of the four statutory classes of subject matter.
Claim 1 recites “A gateway for transforming a description of an industrial process equipment into a semantically enriched graph-based data information model...”, however, each of the gateway claimed is not limited to embodiments which includes the hardware necessary to enable any underlying functionality to be realized, instead being software per se.
Claims 2-10, are dependent upon claim 1, do not add any limitations which correct the deficiencies of claim 1, and are therefore also similarly rejected.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
	This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1, limitations “a parsing module configured to …", “a knowledge base engine configured to…”, and “an interface module configured to…” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “parsing module”, “a knowledge base engine”, “an interface module” coupled with functional language “parse, transform, assert”; “to apply”; and “to access’ and, respectively, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-10, are dependent upon claim 1, do not add any limitations which correct the deficiencies of claim 1, and are therefore also similarly rejected.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of 
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Appropriate clarification and correction is required.
Examiner’s notes: Claims 1-10 are gateway claims, however claims 12-21 lack of necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. If applicant chose not to invoke 35 U.S.C. 112(f), claims 1-10 will fail to fall within a statutory category.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-3, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US Pub No. 2007/0280286), in view of Rao (US Pub No. 2014/0040431).
As to claims 1, 11, Hodson teaches a gateway (i.e. FIG. 2 illustrates an example wireless gateway 106a, [0046]) for transforming a description of an industrial process equipment into a semantically enriched and graph-based data information model for automation purposes, the gateway including:
a parsing module configured to:
	parse information entities in the description of the industrial process equipment by a field communication protocol (i.e. The DDL file for a wired field device typically represents a text-based or other language file that describes the characteristics of a field device, such as the parameters of that field device, [0035]);
	transform the parsed information entities into declarative logic facts (i.e. the DDL converter 120 converts DDL files from one format or protocol to another. For example, the DDL converter 120 may convert a HART DDL file 602a into a FF DDL file 604b and/or a Profibus DDL or GSD file 604c, [0067]); and
assert the declarative logic facts within a deductive database (i.e. When converting a DDL file 602a-602d from one protocol to another, the DDL converter 120 could examine the DDL file 602a-602d, break the DDL file 602a-602d down into its components, and reconstruct the components into one or more converted DDL files 604a-604c, [0069]);	
a knowledge engine configured to apply mapping rules (i.e. the mappings 206a-206c define how data from the field devices 101a-101m can be converted into other field device protocols, and vice versa, [0049]) to the declarative logic facts using a mapping knowledge base (i.e. The converted DDL files 604a-604c represent DDL files containing the logic or content of the original DDL file 602a-602d expressed in a different format or protocol, [0069]), wherein the declarative logic facts are deductively mapped onto the graph-based data information model (i.e. The wireless gateway 106a also includes various mappings 206a-206c, [0049]); and
an interface module configured to access the graph-based data object model (i.e. the field units 102a-102n support both the wireless protocol for communication with the wireless gateways 106a-106b and one or more wired protocols for communication with their associated field devices 101a-101m, [0039]).
Hodson implicitly teaches “the graph-based data object model” as The wireless gateway 106a also includes various mappings 206a-206c, [0049]; a field unit 102a could provide wired connections compliant with a Highway Addressable Remote Transducer (HART) protocol, a Foundation Fieldbus (FF) protocol, or a Profibus protocol, [0025].
Hodson does not clearly state this limitation.
Rao teaches this limitation as a hierarchical structure (i.e. That is, the OPC UA server 40 may reserve a portion of memory 44 to define an address space 74 that includes a number of reference nodes (e.g., reference nodes 76, 78, 80) that may be organized into a hierarchical structure, based on the OPC UA standard protocol, [0023]).
It would have been obvious to one of ordinary skill of the art having the teaching of Hodson, Rao before the effective filing date of the claimed invention to modify the system of Hodson to include the limitations as taught by Rao. One of ordinary skill in the art would be motivated to make this combination in order to reserve a portion of memory to define an address space that includes a number of reference nodes that may be organized into a hierarchical structure, based on the OPC UA standard protocol in view of Rao ([0023]), as doing so would give the added benefit of efficiently monitoring a reference node in an address space of an OPC UA server and intercepting an OPC UA client request for data associated with the reference node as taught by Rao ([0005]).

As per claim 2, Hodson teaches the gateway of claim 1, wherein the semantically enriched and graph-based data information model is an OPC UA information model (i.e. OPC Unified Architecture server, [0050]).

As per claim 3, Rao teaches the gateway of claim 2, wherein the knowledge
engine is configured to apply a mapping rule for creating an OPC UA Base Node Class using attributes taken from a corresponding variable in the description of the industrial process equipment (i.e. That is, the OPC UA server 40 may reserve a portion of memory 44 to define an address space 74 that includes a number of reference nodes (e.g., reference nodes 76, 78, 80) that may be organized into a hierarchical structure, based on the OPC UA standard protocol, [0023]).

As per claim 6, Rao teaches the gateway of claim 1, wherein the interface module is a gateway-internal OPC UA server (i.e. a system includes an OPC UA server having a memory configured to provide an address space arranged into a plurality of reference nodes, in which each reference node is associated with data stored in a data source, [0004]).

As per claim 7, Hodson teaches the gateway of claim 1, wherein the knowledge engine is a Datalog engine (i.e. Each of the field units 102a-102n is coupled to multiple wired field devices 101a-101m. Each of the field units 102a-102n -provides wired connections to the field devices 101a-101m, where the connections are compliant with a wired field device protocol, [0025]).

As per claim 8, Hodson teaches the gateway of claim 7, wherein the knowledge engine, the parsing module, and the Datalog engine are substantially integrated within one function unit (i.e. Each of the field units 102a-102n is coupled to multiple wired field devices 101a-101m. Each of the field units 102a-102n -provides wired connections to the field devices 101a-101m, where the connections are compliant with a wired field device protocol, [0025]).

As per claim 9, Hodson teaches the gateway of claim 1, wherein the field communication protocol is a highway addressable remote transducer (HART) protocol (i.e. the field unit 102a could function as a HART multiplexer providing access to multiple HART field devices, [0039]).

As per claim 10, Rao teaches the gateway of claim 1, further comprising at least one equipment interface for connection at least one industrial process equipment (i.e. the presently disclosed OPC UA server embodiments enable the use of one or more data sources to store the data corresponding to the operational parameters of the industrial automation system, [0014]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US Pub No. 2007/0280286), in view of Rao (US Pub No. 2014/0040431), as applied to claims above, and further in view of Bhandiwad (US Pat No. 7,317,952).
As per claim 4, Hodson teaches the gateway of claim 2, wherein the knowledge engine is configured to apply a mapping rule is applied for creating an OPC UA Object node (i.e. OPC Unified Architecture server, [0050]) by referencing corresponding attributes in the description of the industrial process equipment including a manufacturer identification, a device type, a device revision, and a device description revision (i.e. The DDL file for a wired field device typically represents a text-based or other language file that describes the characteristics of a field device, such as the parameters of that field device. The DDL files for field devices are often generated by the manufacturers of those field devices, [0035]).
Hodson implicitly teaches “a manufacturer identification, a device type, a device revision, and a device description revision” as other language file that describes the characteristics of a field device, such as the parameters of that field device, [0035].
Hodson, Rao do not clearly state “a manufacturer identification, a device type, a device revision, and a device description revision”.
Bhandiwad teaches this limitation (i.e. the device description data in common format ... Manufacturer ID, Device type, Device revision and DD revision, col. 5, line 64 to col. 5, line 7).
It would have been obvious to one of ordinary skill of the art having the teaching of Hodson, Rao, Bhandiwad before the effective filing date of the claimed invention to modify the system of Hodson, Rao to include the limitations as taught by Bhandiwad. One of ordinary skill in the art would be motivated to make this combination in order to convert device descriptions of field devices defined according to different DD specifications to a common format in view of Bhandiwad (col. 3, lines 25-35), as doing so would give the added benefit of substantial portion of the task of integration of management of field devices with new device descriptions defined according to new DD specifications into a pre-existing management station, may merely entail generating the new device description in the common format as taught by Bhandiwad (col. 3, lines 35-45).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hodson (US Pub No. 2007/0280286), in view of Rao (US Pub No. 2014/0040431), as applied to claims above, and further in view of Bump (US Pub No. 20070078540).
As per claim 5, Hodson teaches the gateway of claim 1, wherein the description of the industrial process equipment is expressed by an electronic device description language (EDDL), a field device tool (FDT)/device type manager (DTM) protocol, a general station description (GSD), or an TO device description (i.e. the phrases "device description language" and "DDL" refer to any text-based or other language that describes the characteristics of one or more field device parameters, including known or to-be-developed standard, proprietary, or other DDLS, electronic DDLs (EDDLs), or other files, [0037]).
Hodson, Rao do not seem to specifically teach “a field device tool (FDT)/device type manager (DTM) protocol, a general station description (GSD)”.
Bump teaches this limitation (i.e. the general FDT architecture ... the DTM to acquire information from, and transmit data to, the frame application, [0047]; HART Communication Foundation EDDL, Fieldbus Foundation EDDL, and Profibus International GSD, [0305]).
It would have been obvious to one of ordinary skill of the art having the teaching of Hodson, Rao, Bump before the effective filing date of the claimed invention to modify the system of Hodson, Rao to include the limitations as taught by Bump. One of ordinary skill in the art would be motivated to make this combination in order to compare parameter values from an instance of a field device (deployed in the field) to corresponding values maintained within an application database in view of Bump ([0017]), as doing so would give the added benefit of the universal DTM supplements device type-specific DTMs provided for specific field devices and enables customizable lifetime management user interfaces for field devices for which suitable DTMs are not available as taught by Bump ([0048]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153